Filed:   December 10, 2008

                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT


                            No. 08-6640
                       (6:94-cr-00238-GRA-1)


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.


PAM TURNER, a/k/a Pamela M. Turner,

                Defendant - Appellant.



                             O R D E R


     The court amends its opinion filed November 14, 2008, as

follows:

     On the cover sheet, district court information section -- the

name of “Joseph F. Anderson, Jr., Chief District Judge” is deleted

and is replaced by “G. Ross Anderson, Jr., District Judge.”



                                         For the Court - By Direction



                                            /s/ Patricia S. Connor
                                                    Clerk
                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6640



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


PAM TURNER, a/k/a Pamela M. Turner,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:94-cr-00238-GRA-1)


Submitted:    October 22, 2008             Decided:   November 14, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pam Turner, Appellant Pro Se. Reginald I. Lloyd, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pam Turner appeals the district court’s order granting in

part her motion under 18 U.S.C. § 3582(c)(2) (2000), seeking a

reduction in her sentence based on an amendment to the Sentencing

Guidelines.      Although the district court granted Turner’s motion,

it reduced her sentence for distribution of cocaine base from 180

months’ imprisonment to 145 months, rather than the requested 121

months.     We    have   reviewed   the   record   and   find   no   abuse   of

discretion or other reversible error. Accordingly, we affirm. See

United States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (motion

under § 3582(c) “is subject to the discretion of the district

court”); United States v. Legree, 205 F.3d 724, 727 (4th Cir.

2000).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2